DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/3/21 has been entered.
 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Per amendment filed on 11/3/21, claims 1-14 are currently pending in the application, with claims 1-10 being withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

In view of the amendment dated 11/3/21, all rejections set forth in the office action dated 8/13/21 are withdrawn.

Claim Objection
Claim 11 is objected to because of the following: 
Claim 11 recites the limitation “wherein the modified cellulose fibers are obtained by introducing one or more compounds selected from unsaturated group-containing alkylene oxide compounds and unsaturated group-containing glycidyl ether compounds to cellulose-based raw materials”. However, the modified cellulose fibers of amended claim 11 now include one of more substituents selected from susbtituents represented by general formula (1) and general 
Appropriate corrections and/or clarifications are required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ladouce (US 6,703,497 B1, of record).
Ladouce teaches cellulose microfibrils with modified surface, characterized in that the hydroxyl functions present at the surface of the microfibrils are etherified with at least an organic compound comprising at least a function capable of reacting with said hydroxyl functions, a method for obtaining said microfibrils, and use thereof as agent for modifying viscosity, texture and/or as reinforcing filler (Ab.). Ladouce teaches etherification agents for providing cellulose with modified surface, a base as an etherification catalyst (col. 9, lines 45-50), and an elastomer, such as SBR (reads on rubber) (col. 10, lines 56-65, Example 8, ref. claim 16).
As the etherification agents, Ladouce teaches the following (col. 6, lines 35-62, ref. claims 9-12):

    PNG
    media_image1.png
    230
    399
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    244
    389
    media_image2.png
    Greyscale

It is noted that disclosed 1,2-epoxy-7-octene (1) and allylglycidyl ether (2) have the following structures:

    PNG
    media_image3.png
    54
    164
    media_image3.png
    Greyscale
 (1)  
    PNG
    media_image4.png
    74
    198
    media_image4.png
    Greyscale
 (2)
Thus, disclosed 1,2-epoxy-7-octene includes an unsaturated alkyl group and after the etherification reaction, would provide for a substituent of general formula (1), i.e. in formula (1), R1 is an unsaturated alkyl with 6 carbon atoms. Likewise, allyl glycidyl ether would provide for a substituent of general formula (2), i.e. in formula (2), n = 0 and R1 is an unsaturated alkyl group with 3 carbon atoms. Additionally, disclosed 1,2-epoxybutane, 1,2-epoxyhexane, 1,2-epoxyoctane, 1,2-epoxydecane, 1,2-epoxydodecane, 1,2-epoxyhexadecane and 1,2-epoxyoctadecane, upon etherification, would provide for substituents of general formula (3), i.e. in formula (3), R2 is a saturated alkyl group having 4 or 6 or 8 or 10 or 12 or 16 or 18 carbon atoms. Likewise, disclosed methyl glycidyl ether, propyl glycidyl ether, butyl glycidyl ether, 2-methylbutyl glycidyl ether, ethylhexyl glycidyl ether, octyl glycidyl ether and lauryl glycidyl ether, upon etherification, would provide for substituents of general formula (4), i.e. in formula (4), n=0 and R2
Ladouce further teaches that the hydroxyl functional groups of the microfibrils can be etherified with a single type of etherification agent or with etherification agents of different natures, and in the case of an etherification by agents of different natures, the etherification can take place either in one or in several successive reaction(s), which would result in the production of microfibrils comprising different organic residues at the surface (col. 6, line 62-col. 7, line 3).
Ladouce fails to teach a rubber composition comprising (A) modified cellulose fibers having claimed substituents of general formula (1) or general formula (2), and substituents of general formula (3) or general formula (4), (B) said modified cellulose having a crystal 1 structure, wherein (C) fibrillating treatment of cellulose fibers is conducted after surface modification, as in the claimed invention (claim 1).
At the outset, it is noted that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP § 2144.05.
With regard to (A), Ladouce teaches a genus of etherification agents which include agents capable of providing for substituents of general formulae (1), (2), (3) and (4). Additionally, Ladouce teaches that the microfibrils may be etherified with a single type of etherification agent or with etherification agents of different natures, and that in the latter scenario, the etherification can take place either in one or in several successive reactions, to provide for microfibrils comprising different organic residues at the surface.
With regard to (B), Ladouce teaches cellulose fibers of natural origin, and that the microfibrils retain their original morphology and crystallinity (col. 2, lines 20-23, 52-59). The reference further prescribes a liquid medium for processing in which the microfibril retains its native crystalline nature (col. 9, lines 23-25). Per instant specification, cellulose 1 crystal 
Given the teaching in Ladouce that the modified cellulose microfibrils maintain their original morphology and retain their native crystalline nature, the teaching on a genus etherification agents, including those capable of providing substituents of general formula (1), (2), (3) and (4), the teaching that the microfibrils may be etherified with a single type of etherification agent or with etherification agents of different natures, and the teaching on use of microfibrils in elastomeric compositions, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to formulate a rubber composition comprising a cellulose microfibrils that are modified by a combination of etherification agents, including a combination comprising at least one of 1,2-epoxy-7-octene and allyl glycidyl ether (i.e. providing for formula (1) and/or formula (2)), and at least one of 1,2-epoxybutane, 1,2-epoxyhexane, 1,2-epoxyoctane, 1,2-epoxydecane, 1,2-epoxydodecane, 1,2-epoxyhexadecane, 1,2-epoxyoctadecane, methyl glycidyl ether, propyl glycidyl ether, butyl glycidyl ether, 2-methylbutyl glycidyl ether, ethylhexyl glycidyl ether, octyl glycidyl ether and lauryl glycidyl ether (i.e. providing for formula (3) and/or formula (4)), with a reasonable expectation of success.
With regard to (C), it is noted that claims are drawn to a composition of matter, which composition is obviated Ladouce et al. Although Ladouce teaches etherification of cellulose microfibrils, as opposed to fibrillation after the etherification of cellulose, it is noted that the limitation “and thereafter carrying out a finely fibrillating treatment” recited in claim 11 is a process limitation while claim 11 is drawn to a rubber composition. As such, patentability of said claim is based on recited product, and a skilled artisan would reasonably expect Ladouce’s cellulose microfibrils obtained by ether-modification with a combination of etherification agents that provide for In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
With regard to claims 12-14, Ladouce teaches use of surface-modified microfibrils as a reinforcing filler in highly viscous or solid media (col. 10, lines 29-33), in an amount up to 80% by wt. of the total composition (col. 10-11, bridging paragraph). Additionally, Ladouce’s Example B (col. 15) is drawn to a rubber composition comprising 73.5% by wt. of SBR (i.e. rubber) and 18.4% by wt. of modified microfibrils, i.e. 25.03 parts by mass of microfibrils per 100 parts by mass SBR. A skilled artisan would have found it obvious to utilize modified micrifibrils that are modified by any of the disclosed etherification agents, including a combination capable of providing for substituents of claimed formulae, in lieu of that of microfibrils of Example 3 in Example B, with a reasonable expectation of success.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 11-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-5, 13 of copending Application No. 16/491,930 (preliminary amendment dated 9/6/19), in view of Ladouce et al. (6,703,497 B1).
Copending claim 1 is drawn to modified cellulose fibers having substituents of general formula (1) or general formula (2), and susbtituents of general formula (3) or general formula (4), and having cellulose 1 crystal structure as in the claimed invention. Copending claims 2-5 and 13 include all the limitations of copending claim 1.
Copending claim 1 fails to recite (1) a rubber composition comprising modified cellulose fibers and rubber, wherein (2) the modified cellulose fibers are obtained by reacting the cellulose fiber and the recited unsaturated compounds in the presence of a base and thereafter, carrying out a fibrillating treatment as in the claimed invention (claim 11).
With regard to (1), the discussion with regard to Ladouce from paragraph 7 above is incorporated herein by reference. Ladouce teaches that cellulose microfibrils modified by one of more etherification agents that are capable of providing for substituents of general formula (1) or (2), and substituents of general formula (3) or (4), within the scope of formulas recited in copending claim 1 and instant claim 11, are useful as a reinforcing filler for elastomers, such as SBR (i.e. a rubber), and for modifying mechanical properties (col. 1, lines 30-34, col. 10, lines 56-65, Example 8, ref. claim 16).
With regard to (2) Ladouce teaches etherification of cellulose microfibrils in the presence of a base as an etherification catalyst (col. 9, lines 45-50). Additionally, as discussed in paragraph 15 above, although Ladouce teaches etherification of cellulose microfibrils, as opposed to fibrillation after the etherification of cellulose, claim 11 recites process limitations by which cellulose fibers are obtained while the preamble is drawn to a rubber composition.
Given the teaching in Ladouce on use of etherified cellulose microfibrils in rubber compositions, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to utilize the modified cellulose fibers of copending claim 1, in microfibrillated form, in rubber compositions as a reinforcing filler to modify the mechanical properties, and thereby arrive at the claimed invention (claim 11).
With regard to claims 12-14, Ladouce teaches surface-modified microfibrils as reinforcing filler in highly viscous or solid media (col. 10, lines 29-33), in an amount up to 80% by wt. of the total composition (col. 10-11, bridging paragraph), with Example B (col. 15) being drawn to a rubber composition comprising 73.5% by wt. of SBR (i.e. rubber) and 18.4% by wt. of modified microfibrils, i.e. 25.03 parts by mass of microfibrils per 100 parts by mass SBR. Thus, a skilled artisan would have found it obvious to utilize modified cellulose fibers of copending claim 1, in microfibrillated form, in rubber compositions in any amount within the scope of Ladouce’s teachings to provide for the desired level of reinforcement, including in amounts that fall within the scope of the claimed invention. As stated in paragraph 11 above, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. 
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
In view of the amendment dated 11/3/21, the rejections based on Yamada-Virtanen combination are withdrawn. Additionally, in view of the amendment, the previously set forth rejections based on Ladouce reference are withdrawn and new grounds of rejections are presented above. Applicant’s arguments concerning unexpected results as applicable to above set forth rejections have been considered and are addressed herein below.
Applicants Arguments: The arguments rely on Example D as a comparative example, drawn to a composition comprising rubber and modified cellulose fibers of Example C, which are modified by 1,2-epoxy-9-decene as the etherification agent (TABLE 1), and on Example 7, drawn to a rubber composition comprising rubber and modified cellulose fibers of Example 5, which are modified by epoxy-5-hexene (of Example 1) and stearyl glycidyl ether, which provide for substituents of general formula (1) and formula (4), within the scope of claim 11. Based on observations made on fractured surfaces of vulcanized rubber sheets under an electronic microscope, and assessing the number of fibers having a width of 500 nm or more within the observation image for Example D and Example 7, Applicants conclude that the smaller number of fibers seen for Example 7 (41 fibers, Table 5), compared to that of Example D (78 fibers, Table C), suggests that the modified cellulose fibers further modified with substituents of general formula (3) and/or general formula (4) exhibit high dispersibility and that such effects are unexpected.
Examiner’s Response: Although modified cellulose fibers used in Example 7 show higher dispersibility compared to modified cellulose fibers used in Example D, it is noted that the comparison is limited in scope and establishes superior dispersibility of fibers modified with epoxy-5-hexene and stearyl glycidyl ether within the scope of Examples 1 and 5, compared to fibers modified with 1,2-epoxy-9-decene within the scope of Example 3. Moreover, this comparison relies on a rubber composition of Example 7, comprising a specific amount and type of rubber (NR), and modified fibers having specific substituents (i.e. of general formula (1) obtained from epoxy-5-hexene, and general formula (4) obtained from stearyl glycidyl ether only) in a specific amount. It is not clear why the composition of Example 7 would be considered representative of claim 11. Clearly, the showing of unexpected results is not reasonably commensurate in scope with the claim language.

Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached
9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone
are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-
5772. The fax phone number for the organization where this application or proceeding is
assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to
the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
free). If you would like assistance from a USPTO Customer Service Representative or access to
the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-
1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762